OPINION OF THE COURT
Per Curiam.
Respondent Robert B. Davis was admitted to the practice of law in the State of New York by the First Judicial Department on December 11, 2003 as Robert Bruce Davis. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
On November 6, 2008, in the United States District Court for the Eastern District of New York, respondent pleaded guilty to conspiracy to commit bank and wire fraud in violation of 18 USC § 1349. During his plea allocution, respondent admitted that between 2005 and 2008, he conspired with others to defraud mortgage lenders by knowingly engaging in illegal conduct. Respondent admitted to participating in a property flipping scheme using straw buyers and inflating property values in order to deceive mortgage lenders into providing loans higher than the actual price and to deceive the sellers into thinking that their properties were selling for a lower amount than what was told to the lenders’ attorney/settlement agent. Respondent also admitted that he prepared fraudulent HUD-1 statements and disbursed monies to the other scheme participants. On March 16, 2010, respondent was sentenced to six months’ incarceration which he served from July 6, 2010 to January 4, 2011.
The Departmental Disciplinary Committee now seeks an order accepting respondent’s affidavit of resignation from the practice of law and striking his name from the roll of attorneys effective nunc pro tunc to the date of his federal guilty plea, namely, November 6, 2008, pursuant to 22 NYCRR 603.11. Respondent’s affidavit of resignation, sworn to April 18, 2011, complies with section 603.11 in that he states that his resignation is submitted freely, voluntarily and without coercion or duress; that he is aware that he is the subject of an investigation by the Committee regarding three complaints filed against him; and that he would be unable to successfully defend himself on the merits if disciplinary charges were brought against him predicated on the conduct alleged.
*316Accordingly, the motion is granted, in view of respondent’s acknowledgment of professional misconduct and the fact that the proffered resignation comports with the appropriate Court rule, respondent’s resignation is accepted and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to April 18, 2011. The Committee’s request that the order be nunc pro tunc to the date of respondent’s guilty plea is denied.
Gonzalez, RJ., Mazzarelli, Sweeny, Renwick and Richter, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to April 18, 2011.